Title: To George Washington from Major General Benedict Arnold, 29 August 1778
From: Arnold, Benedict
To: Washington, George


          
            Dear General
            Philada Augt 29th 1778
          
          I was honored with your Excellencys favour of the 9th Inst. on the 15th And
            immediately, inclosed it to the President and Council of this state, and requested three
            hundred Militia to Supply the Place of the Continental Troops, the Next day I received a
            Coppy of an Act of the Assembly of the State, which makes a requisition of Congress
            Necessary before the Presidt & Council can Order Out the Militia, this Act I
            laid before Congress & Inform’d them of Your Excellency’s wishes to have the
            Continental Troops Join the Army.
          Congress refer’d the Letter to the Board of Warr who have not made their report which,
            (& a dearth of News,) has prevented my writeing your Excellency before, We are Just inform’d to our great Surprise that the
            French Fleet have left Rhode Island and are Gone to Boston. Many are apprehensive For
            General Sullivan & his Army, I think there is little danger of his makeing good
            his retreat. If he does not Succeed. I have the honor to be with the Most perfect
            respect & estem—Dear General Your Excellency’s Most Obedt Hble Servt
          
            B. Arnold
          
        